Sheldon, J.
1. The ordinances and regulations were properly admitted. They tended to show that the act of the defendant’s servants which was complained of was required by competent *174authority, and so was not in itself negligent. Maisels v. Dry Dock, East Broadway & Battery Street Railroad, 16 App. Div. (N. Y.) 391. Stiasny v. Metropolitan Street Railway, 58 App. Div. (N. Y.) 172, affirmed in 172 N. Y. 656. This is the converse of the rule declared in Stevens v. Boston Elevated Railway, 184 Mass. 476, and Horsman v. Brockton & Plymouth Street Railway, 205 Mass. 519.
2. The witness Carney was allowed to testify that the reason he had not caused certain persons whose names had been taken by the defendant’s conductor to be summoned as witnesses was that he had learned that they said they knew nothing about the occurrence. This was correct. The testimony did not tend to show, and was not admitted to show, that those persons in fact had no such knowledge. It tended to show the reason why Carney had not procured their attendance; and the jury could find that it was a good one. If so, it answered the claim which otherwise might have been made that the evidence was suppressed because it would have been unfavorable to the defendant. For this purpose it was competent to show Carney’s belief and the reasons therefor. Commonwealth v. Goldberg, 212 Mass. 88, 91. Rumrill v. Ash, 169 Mass. 341, 347. Commonwealth v. Costello, 119 Mass. 214.
3. The plaintiff had reason to complain of the judge’s charge as not covering the issues raised by the plaintiff’s contention. That contention was that after the conductor’s failure to cause the car to be stopped in accordance with the plaintiff’s request, he went to the rear platform and complained to the conductor; that the conductor then gave the signal to stop the car at the next stopping place; that the plaintiff in preparation for alighting put his foot upon the step, having with his hand a tight hold on the guard or hand rail, ready to alight as soon as the car should have stopped; that the car slowed up and either stopped or came nearly to a full stop, at the regular stopping place; but that then the conductor gave the signal to start the car, it started with a sudden jerk, and threw the plaintiff off. This contention might seem improbable; but it was supported by the plaintiff’s testimony, and he had a right to have the jury pass upon it. Upon the omission to charge the jury with reference thereto, he had a right to call the judge’s attention to the matter and to save any exception that *175he might desire. Thereupon a colloquy took place at the judge’s bench; and the judge said, “If that car came to a stop at the post on the other side of the street, where the car was expected to stop, intended to stop to let off passengers, and, before the plaintiff had time to get off, the car was suddenly started up and he was thrown, the defendant would be liable. ”
If this was said to the jury, or even merely in their hearing but so that they understood it to be the rule which they must follow if they found the facts to be as the plaintiff contended, any previous defect in the charge was cured, the plaintiff had his full rights, and he has now no ground of exception. If it was not given to the jury for their guidance, the plaintiff’s exceptions must be sustained.
The burden is always upon the excepting party to make it manifest that he has been aggrieved. Whatever is necessary to show this must be averred. Richards v. Smith, 9 Gray, 315. As the plaintiff was not aggrieved if this language of the judge was addressed to the jury, it was for him to show that this was not so. His bill of exceptions says that it was at the close of the charge, presumably in the presence and hearing of the jury. It seems to have been taken down by the stenographer, which would tend to indicate that it was not a conversation apart, but part of the public proceedings of the trial. That it was said in a colloquy at the judge’s bench does not indicate that it was not addressed to the jury. If it were not so addressed, that would naturally have been stated in the exceptions. It is of some significance that a statement that it was not in the hearing of the jury was at first made in the exceptions, and has since been stricken out by amendment, and the matter left wholly undetermined. Moreover, the language of the judge is such as he naturally would have addressed to the jury rather than merely to counsel upon the matter being brought to his attention.
On the whole, it does not appear that as the case finally was left to the jury, the plaintiff has any right of exception to the charge.

Exceptions overruled.